                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:14-cr-29

                      Plaintiff,              Hon. Paul L. Maloney
                                              U.S. District Judge
        v.

JOSEPH GLENN ETHERIDGE,

                      Defendant.
                                          /

                                      ORDER

        Defendant appeared before the undersigned on April 2, 2020 for initial

appearance on a Petition for Warrant for Offender Under Supervision. (ECF No. 48).

Defendant was advised of his rights and the violations, as required by Fed. R. Crim.

P. 32.1. Defendant later requested a hearing on the issue of detention.

        A detention hearing was held on April 9, 2020 by video teleconference with

consent of all parties due to the COVID-19 pandemic.

        For reasons stated on the record at that hearing, Defendant’s request for

release is respectfully DENIED.

        Pursuant to Fed. R. Crim. P. 32.1(a)(6), Defendant has the burden of

establishing by clear and convincing evidence that he will not flee or pose a danger to

any other person or to the community. For reasons stated on the record during the

detention hearing, the Court finds that Defendant has not met this burden.

Therefore, Defendant’s request for release on bond is respectfully DENIED.

        IT IS ORDERED.

Date:        April 9, 2020                /s/ Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
